DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 is it unclear what is meant by the electromagnet “comprised” on the frame.  It is assumed to mean that the at least one electromagnet is disposed on the frame.
In claim 15, the semicolon renders the claim unclear, as it is not certain if an element is missing.  It is assumed that the bearing assembly comprises one or more of a rotational bearing and a thrust bearing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105986413A by Liu et al.
As to claim 1, Liu discloses a garment washing and/or drying machine comprising a main body portion (fig. 1, while frame 4 is depicted a main body portion, i.e. cabinet or casing, would be an inherent featuring of the machine); a drum 5 with an open end for receiving garments, an opposite closed end, and a side portion, the drum rotating about a rotational axis (see para. 25); the drum comprising magnets 3b on the side of the drum for interaction with corresponding electromagnets 3a in the main body portion; and a controller to control current to the electromagnets to enable movement of the drum (paras. 23, 28).
As to claim 2, Liu discloses controlling movement about its rotational axis (figs. 2a-2c).
As to claim 4, Liu discloses a frame 4 (fig. 1) within a main body portion.
As to claim 5, Liu discloses a stator assembly (comprising electromagnets 3a, fig. 1) attached to the frame.
As to claim 6, Liu discloses that the stator assembly (comprising electromagnets 3a) substantially surrounds the drum and has a generally circulator inner periphery (see fig. 1, para. 20).
As to claim 7, Liu discloses that the electromagnets are disposed on the frame (para. 20).
As to claim 8, Liu discloses a position sensor 3c for sensing a position of the drum (para. 21).
As to claim 9, Liu discloses that the position sensor 3c is a magnetic field sensor (para. 73).
As to claim 10, Liu discloses that the magnetic field sensor 3c comprises the magnet 3b located on the drum (para. 96).
As to claim 11, Liu discloses using the position information received from the position sensor 3c to control movement of the drum (para. 73).
As to claim 13, Liu discloses that the at least one magnet 3b is a plurality of permanent magnets (fig. 1, para. 12).
As to claim 14, Liu discloses that the magnets 3b extend longitudinally along the side portion of the drum between the open and closed ends (fig. 10b, each magnet has a width that extends longitudinally).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN105986413A by Liu et al. in view of U.S. Patent Application Publication 20130174353 by Ashrafzadeh et al.
As to claim 3, Liu does not teach that controlling movement of the drum comprises controlling translational movement of the drum along its rotational axis.  However, one of ordinary skill in the art would have recognized as obvious to modify the washing machine taught by Liu to have translational drum movement.  Ashrafzadeh teaches a washing machine with a drive mechanism configured to reciprocate the drum along its rotational axis (para. 13).  Ashrafzadeh teaches that reciprocating (i.e. translational) movement may reduce the likelihood of unbalance or tangling conditions (para. 30).  One of ordinary skill in the art would have been motivated to modify the washing machine taught by Liu to have translational drum movement in order to realize this benefit taught by Ashrafzadeh.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN105986413A by Liu et al. in view of WO2004059066A1 by Avci et al.
As to claim 12, Liu teaches that its electromagnets comprise windings (para. 13), but does not explicitly state they are operable in a 3-phase configuration.  However, one of ordinary skill in the art would have recognized as obvious to operate the electromagnets in a 3-phase configuration.  Avci teaches a washing machine with a drive motor that operates in a 3-phase configuration (p. 5, ll. 1-7).  Avci teaches that the number of phases determined parameters such as yielded force, rotor, stator, and sizes of the parts (p. 6, ll. 4-10).  One of ordinary skill in the art would have recognized as obvious to operate the washing machine of Liu in a 3-phase configuration based on its known application to washing machines and in order to optimize parameters as desired, as taught by Avci.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 15, while Liu does not teach a bearing assembly for supporting its drum shaft, the bearing being a rotational or thrust bearing, one of ordinary skill in the art would have recognized as obvious that bearings were well-known and common in the art for their intended purposes of supporting a drum shaft (see Avci, figs. 1 and 2, depicting a bearing assembly for the drum shaft).  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711